department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uniform issue list egen i u o o i z z i contact person identification_number contact number fax number employer_identification_number o o o date n i t i dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below facts you m are a state nonprofit corporation formed on date your articles of incorporation provide that you are organized exclusively for charitable religious literary educational cultural and scientific purposes and to engage directly or indirectly in such activities as will qualify m for tax exemption under sec_501 of the code your articles further state that the nature of the activities to be conducted include to provide homebuyers with gift funds for their down payment in relation to purchasing a personal_residence and facilitate community revitalization by providing affordable work force housing and housing assistance to individuals or families in need by redeveloping neighborhoods through the support of other community based organizations your form_1023 application provides that your activities will consist primarily of providing qualified homebuyers with funds for their down payment in purchasing a home it further explains that your activities are intended to assist members of the community to obtain benefits of private home ownership by providing the required down payment to qualified homebuyers who might not otherwise have such a down payment you state in your letter of date that there are no income or asset limitations that a buyer must meet in order to qualify for down payment funds and that the only requirement is that the buyer needs to qualify for an fha mortgage your form_1023 application declares that your charitable objective is intended to partially alleviate the burden of government and to assist citizens in becoming productive members of society by assuming the responsibilities and obtaining the benefits associated with home ownership you indicated in the application that your directors are a b and c the application shows that these individuals also serve as your sole officers and that they will receive compensation as such as allowed under your bylaws your letter of date explains that b and c are husband and wife and a is the son of c you indicate in your form_1023 that all have extensive experience in the home mortgage finance area you explain further in your letter of date cover letter of date that aowns a residential mortgage company and b owns a land development and property management company you have contracted for services to be provided by n a state limited_liability_company nis percent owned by a under the terms of the down payment management agreement between you and n a copy of which was provided with your application n will provide the following services office space office equipment sales and marketing force for which n will be responsible ie to pay compensation and provide training marketing and sales materials prepare and provide all documentation to mortgage companies real_estate agents brokers and homebuilders to facilitate sale and financing in conjunction with the down payment program and serve as intermediary on your behalf in arranging for hud fha and other qualified financing in conjunction with the down payment program the terms of the agreement is for years renewable on the same conditions at the end of the initial term for a monthly fee equal to percent of the difference between gross gifts grants and contributions received and all gifts grants contributions and similar items paid_by you you indicated in your letter of date that n will initially work exclusively for you therefore percent of n’s income will come from you you share office space and a mailing address with n pursuant to the management agreement your form_1023 states that you plan to raise funds primarily from home sellers agreeing to participate in your down payment program if a seller participates in the program and a qualified buyer identified by you purchases the seller’s residence the seller will agree to pay you a fee ranging from dollar_figure to dollar_figure based upon the magnitude of the sales_price for the seller’s personal_residence you provide an example if the sales_price is dollar_figurey the fee would be dollar_figure based upon the following chart gross_sales price - dollar_figurey dollar_figurey - dollar_figurey dollar_figurey - up fee dollar_figure - dollar_figure dollar_figure dollar_figure - dollar_figurez you state in your letter of date that in addition to paying a service fee the home seller will agree to reimburse you for the amount of the down payment funds used by the buyer you describe a typical down payment transaction in your letter of february and date as follows the buyer and seller agree to a sales_price with the assistance of their respective sales agents the contract of sale and purchase is then prepared and signed by all parties to the transaction the home buyer obtains an fha hud loan for the contract sales_price after the appraisal confirms the sales_price at the time of the closing you wire the down payment funds to the title company the title company prepares the final hud settlement statement crediting the buyer for the amount of the approved down payment assistance and debiting the seller for the same amount of the approved down payment assistance and the service fee your grant application included in your date letter asks for target closing date buyer information including purchase_price grant amount needed fee amount and total seller contribution which includes grant amount plus the fee mortgage_lender information closing title information and agent information the purchase contract addendum included in your date letter provides that the contract is contingent upon the buyer receiving a certain amount in gift funds from m it further provides that gift funds have been provided exclusively by m and not from any person or entity with any interest in the sale of the subject property it provides that buyer requires no repayment of gift agrees to pay ma buyer from m and sales agreement and requires the signature of the buyer and seller it states that the seller agrees to participate in m's gift fund program and service fee amount plus an amount equal to that of the gift received by the it provides that the terms of the agreement are incorporated into the purchase you state in your form_1023 that you will provide free marketing materials training and you explain in your support to mortgage professionals to educate them regarding the program letter of date that under the terms of the management agreement with n it will actually be n that will present seminars and educational material regarding the down payment assistance program to realtors mortgage brokers and bankers n will also provide participation forms and instructions to the realtors mortgage brokers and bankers you will not require any home education program by homebuyers as so stated in your letter of date further you do not do anything to ensure that the home to which you provide down payment assistance is safe decent and affordable to the homebuyer however you will encourage a buyer to obtain an appraisal of the property and to have the homelinspected by a certified and licensed home inspector you explain in your letter of date that the lender will provide each buyer with an fha publication advising the buyer to get a home inspection however your letter of date provides an inconsistent statement that you will co-sponsor educational home buying seminars for realtors mortgage brokers bankers and homebuyers your form_1023 indicates that you will obtain funds needed to make the down payment gifts by i obligating participating home sellers to contribute a service fee and or a portion of their sales_price to you ii soliciting contributions from the general_public and iii soliciting contributions from governmental agencies and or other charities you anticipate that home sellers will represent percent of your revenues the general_public will provide percent of your revenues and others including governmental agencies and other charities will represent another percent of your revenue making one or more line of credit facilities available to you you anticipate start-up funding from third-party lenders the financial data that you included with your form_1023 shows that you anticipate receiving approximately dollar_figure in gross_receipts from services during your first years of operation you anticipate making gifts of approximately dollar_figurez during that same period you anticipate approximately dollar_figure 3z to be paid as management fees during this period the manner in which you operate is referred to as seller-funded downpayment assistance in the final report an examination of downpayment gift programs administered by non-profit organizations commissioned by office of housing united_states department of housing and urban development hud contract no c-opc-22550 m0001 date the report concludes that seller-funded downpayment assistance for mortgage downpayments has led to underwriting problems that require immediate attention furthermore the report concludes that the effective costs of homeownership are increased even more by the processing fees charged by the seller-funded downpayment assistance providers which get passed through to borrowers in higher property prices a copy of the report is enclosed with this determination_letter law sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that an organization operates exclusively for exempt purposes only if accomplish exempt purposes specified in sec_501 of the code an organization must not engage in substantial activities that fail to further an exempt_purpose it engages primarily in activities that sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 of the regulations defines the term charitable as used in sec_501 of the code as including the relief of the poor and distressed or of the underprivileged the term charitable also includes the advancement of education sec_1_501_c_3_-1 of the regulations provides in part that the term educational as used in sec_501 of the code relates to the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 of the regulations provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of sec_501 of the code if the trade_or_business furthers an exempt_purpose and provided the organization’s primary purpose does not consist of carrying on an unrelated_trade_or_business in 326_us_279 the supreme court held that the presence of a single nature will destroy the exemption regardless of the number or importance of truly exempt purposes nonexempt purpose if substantial in in easter house v u s cl_ct affd 846_f2d_78 fed cir cert_denied 488_us_907 the court found an organization that operated an adoption agency was not exempt under sec_501 of the code because a substantial purpose of the agency was a nonexempt commercial purpose the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization’s argument that the adoption services merely complemented the health related_services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization's operation of an adoption service which in and of itself did not serve an exempt_purpose the organization’s sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiff's adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 easter house cl_ct pincite - in 92_tc_1053 the court held that an organization that operated a school to train individuals for careers as political campaign professionals but that could not establish that it operated on a nonpartisan basis did not exclusively serve purposes described in sec_501 of the code because it also served privatd interests more than incidentally the court found that the organization was created and funded by persons affiliated with certain partisan political_party entities and that most of the organization’s graduates worked in campaigns for the partisan political_party candidates consequently the court concluded that the organization conducted its educational activities with the objective of benefiting partisan political_party candidates and entities although the candidates and entities benefited were not organization insiders the court stated that the conferral of benefits on disinterested persons who are not members of a charitable_class may cause an organization to serve a private interest within the meaning of sec_1 c - d ii of the regulations the court concluded by stating that even if the partisan political_party candidates and entities did comprise a charitable_class the organization would bear the burden of proving that its activities benefited members of the class in a non-select manner in 71_tc_202 the court held an organization that marketed handicrafts made by disadvantaged artisans through museums and other non- profit organizations and shops be operated for exclusively charitable purposes within the meaning of sec_501 of the code the organization in cooperation with national craft agencies selected the handicrafts it would market from craft cooperatives in communities identified as disadvantaged based on objective evidence the bureau of indian affairs or other government agencies the organization marketed only handicrafts it purchased in bulk from these communities of craftsmen it did not select individual craftsmen based on the needs of the purchasers the court concluded that the overall purpose of the activity was to benefit disadvantaged communities the method it used to achieve its purpose did not cause it to serve primarily private interests because the disadvantaged artisans directly benefited by the activity constituted a charitable_class and the organization showed no selectivity with regard to benefiting specific artisans for exempt purposes therefore the court held that the organization operated exclusively in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which this organization conducted its activities the court found that it was operated for a non-exempt commercial purpose rather than for a tax-exempt purpose among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations in 86_tc_916 the court stated that while the payment of reasonable salaries does not constitute prohibited inurement the payment of excessive_salaries does revrul_67_138 1967_1_cb_129 holds that helping low income persons obtain adequate and affordable housing is charitable because it relieves the poor and distressed or underprivileged the organization carried on several activities directed to assisting low-income families obtain improved housing including coordinating and supervising joint construction projects purchasing building sites for resale at cost and lending aid in obtaining home construction loans revrul_70_585 1970_2_cb_115 discusses four examples of organizations providing housing and whether each qualified as charitable within the meaning of sec_501 of the code situation describes an organization formed to construct new homes and renovate existing homes for sale to low-income families who could not obtain financing through conventional channels the organization also provides financial aid to eligible families who do not have the necessary down payment when possible the organization recovered the cost of the homes through very small periodic_payments but its operating funds were obtained from federal loans and contributions from the general_public the revenue_ruling holds that by providing homes for low-income families who otherwise could not afford them the organization relieved the poor and distressed situation describes an organization formed to ameliorate the housing needs of minority groups by building housing units for sale to persons of low and moderate income on an open- occupancy basis the housing is made available to members of minority groups who are unable to obtain adequate housing because of local discrimination the housing units are located to help reduce racial and ethnic imbalances in the community as the activities were designed to eliminate prejudice and discrimination and to lessen neighborhood tensions the revenue_ruling holds that the organization was engaged in charitable activities within the meaning of sec_501 of the code situation describes an organization formed to formulate plans for the renewal and rehabilitation of a particular area in a city as a residential community the median income level in the area was lower than in other sections of the city and the housing in the area was generally old and badly deteriorated the organization developed an overall plan for the rehabilitation of the area it sponsored a renewal project and involved residents in the area renewal plan the organization also purchased apartment buildings that it rehabilitated and rented at cost to low and moderate income families with a preference given to residents of the area the revenue_ruling holds that the organization is described in sec_501 of the code because its purposes and activities combated community deterioration situation describes an organization formed to alleviate a shortage of housing for moderate-income families in a particular community the organization planned to build housing to be rented at cost to moderate-income families the service held that the organization failed to qualify for exemption under sec_501 of the code because the organization's program did not provide relief to the poor or further any other charitable purpose within the meaning of sec_501 and the regulations revrul_72_147 1972_1_cb_147 holds that an organization that provided housing to low income families did not qualify for exemption under sec_501 of the code because it gave preference to employees of a business operated by the individual who also controlled the organization although providing housing for low income families furthers charitable purposes doing so in a manner that gives preference to employees of the founder’s business primarily serves the private interest of the founder rather than a public interest revrul_85_1 1985_2_cb_177 discusses whether an organization that provides funds to a county's law enforcement agencies to police illegal narcotic traffic lessens the burdens of government the ruling holds that an activity is a burden of government only if there is objective manifestation by a governmental_unit that it considers such activities to be its burden the ruling also holds that little weight should be given to statements of government officials that merely praise or express approval of an organization and its activities rather the government must formally recognize the organization and its functions as relieving its burdens the ruling sets out relevant factors in determining whether the governmental_unit has made the necessary objective manifestation including a a statute specifically creates the organization and clearly defines the organization’s structure and purposes b the activity is an integral part of a larger governmental program or is acted jointly with a governmental_unit c the governmental_unit controls the activities of the organization such as appointing all the board members the organization pays governmental expenses q e regular government funding of the organization’s activities through grants or general obligation bonds backed with the full faith and credit of the governmental_unit as opposed to general revenue bond financing the governmental_unit is not prohibited from performing the particular activity f revrul_85_2 1985_2_cb_178 holds that an organization is lessening the burdens of government if it engages in activities that a governmental_unit considers to be its burden and such activities actually lessen such governmental burden an organization must demonstrate through all the relevant facts and circumstances that a governmental_unit considers the organization to be acting on its behalf thereby freeing up the government assets that would otherwise have been devoted to the particular activity analysis based on the information you provided in your application and supporting documentation we conclude that you are not operated for exempt purposes under sec_501 of the code an organization cannot be recognized as exempt under sec_501 unless it shows that it is both organized and operated exclusively for charitable education or other exempt purposes among other things the application and supporting documentation must demonstrate conclusively that the organization meets the operational_test of sec_1_501_c_3_-1 of the regulations your information indicates that your primary purpose is to operate a down payment assistance program that does not exclusively serve a purpose described in sec_501 charitable purposes include relief of the poor and distressed or of the underprivileged however you do not conduct your down see sec_1_501_c_3_-1 of the regulations payment assistance program in a manner that establishes that your primary purpose is to address the needs of low-income grantees by enabling low-income individuals and families to obtain decent safe housing see revrul_70_585 situation your down payment assistance program does not serve exclusively low-income persons instead your program is open to anyone that qualifies for an fha or hud loan without any income limitations you have not demonstrated that your down payment assistance program exclusively serves any other exempt_purpose such as combating community deterioration and lessening racial tensions you have not shown that your program is designed to attract a mixed- income group of homeowners to a specifically defined geographical area that has a history of racial problems see revrul_70_585 situation sec_2 and your information indicates that you do not limit your assistance to certain geographic areas or target those areas experiencing deterioration or racial tensions see revrul_70_585 situation your program is available to anyone who is able to qualify for an fha mortgage from any lender in any state in the united_states arranging the purchase of homes ina broadly defined metropolitan area does not combat community deterioration within the meaning of sec_501 of the code furthermore you do not engage in any activity to ensure that the house will be habitable instead you rely solely or that the buyer will be able to afford to maintain the house over time on information provided by fha and on the mortgage_lender insurance agency home inspector or other third party to conduct such review you do not provide oversight or conduct any educational program or other activity to ensure that buyers are purchasing properties that are safe decent sanitary and affordable only an insubstantial portion of the activity of an exempt_organization may further a inc v united_states supra the presence of a single non-exempt purpose if substantial in nonexempt purpose as the supreme court held in better business bureau of washington d c nature will destroy the exemption regardless of the number or importance of truly exempt purposes you conduct your operations in a manner that is consistent with a commercial firm seeking to maximize sales of services rather than in a manner that would be consistent with a charitable or educational_organization seeking to serve a charitable_class or the public at large the manner in which you operate your down payment assistance program indicates that you facilitate the sales of homes in a manner that is indistinguishable from an ordinary trade_or_business you operate as a business that provides services to home sellers for which you charge a market rate fee for example your literature and website explain how the seller and agent will benefit from your program as sellers are able to sell their homes at the full list price this type of approach helps to demonstrate that your primary purpose consists of maximizing in this respect you are similar to an the fees you derive from facilitating sales of real_property organization which was denied exemption because it operated a conference center for a commercial purpose see 283_fsupp2d_58 d d c likewise operating a trade_or_business of facilitating home sales is not an inherently charitable activity thus a substantial part of your activities further a nonexempt purpose another indication of your substantial nonexempt purpose is your lack of public support you are not supported by contributions from the general_public government or private_foundation grants almost all of your revenue comes from the sellers you serve that your primalty activity is to promote and to further your private business interests is reflected in the financing structure of your down payment assistance program in this respect you are similar to the organization described in easter house supra which derived most of its support from fees it charged for its adoption services in this case the court stated that the substantial fees were not incidental to the organization’s exempt_purpose because they were designed to make a profit facilitating home sales like running an adoption service is not an inherently charitable activity and receiving support primarily from fees charged to home sellers is indicative of your commercial purpose even if your program were changed to be directed to exclusively low-income individuals your réliance entirely on home sellers or other real-estate related businesses that stand to benefit from the transactions to finance your down payment assistance activities demonstrates that you are operated for the purpose of benefiting private parties your grant making procedures indicate that gift funds are only provided if a seller has paid a service fee and made a contribution to you equal to the amount_of_the_gift provided by you to the buyer in fact these transactions are not contributions because they will not proceed from detached and disinterested generosity 363_us_278 any characterization of these transactions as contributions ignores the business realities surrounding the payments the sellers will make the payments to you and indirectly to the homebuyer to facilitate the sale of their homes in effect these payments have a circular character to them upon the closing of the sale the sellers contribution to you is returned to seller as part of the proceeds the seller receives from the sale of the home these contributions are appropriately characterized as fees received in exchange for the sale of a service your information indicates that your staff is able to take into account whether there is a home seller willing to make a payment to cover the down payment assistance an applicant has requested that you receive a payment from the home seller corresponding to the amount of the down payment assistance in every transaction indicates that the benefit to the home seller is not a mere accident but rather an intended outcome of your operations in this respect you are like easter house supra which provided health care to indigent pregnant women but only when a family willing to adopt a woman’s child sponsored the care financially similar to american campaign academy supra you are structured and operated to directly benefit the home sellers who pay for your services therefore a substantial part of your activities serve a private rather than a public interest you also proffer that by encouraging home ownership your program furthers the charitable purpose of lessening the burdens of government revrul_85_1 supra holds that an activity is a burden of government only if there is an objective manifestation by a governmental_unit that it considers such activities to be its burden and the government formally recognizes the organization and its functions as being a governmental burden you have not provided any facts documentation or otherwise that indicates that your down payment assistance program is a burden of the government or that a governmental_unit formally recognizes your activities as an integral part of a larger governmental program also see revrul_85_2 supra moreover you have not established that your net_earnings will not inure to the benefit of private shareholders or individuals you indicate that salaries will be paid to some of your officers however you have not explained in sufficient detail what services these officers will perform in return for the compensation and how those services further exempt purposes within the meaning of sec_501 you have not established that these compensation levels are reasonable you also state that you will use the services of a marketing company owned directly or indirectly by your president director however you have not established that the fee paid will be reasonable or the process in which this particular company was chosen you have not established that the compensation and marketing fees will be anything other than a distribution of your net_earnings to these individuals conclusion based on the facts and information submitted you are not operated exclusively for exempt purposes you have not established that you activities exclusively serve a charitable_class or any other purpose defined in sec_501 your proposed operations further a substantial nonexempt business_purpose and will further the private interests of home sellers and other private parties benefit of private shareholders or individuals therefore you are not described in sec_501 of the code in addition you have not established that your net_earnings will not inure to the accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications ff you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs hf you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters if you do intend to protest this determination please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge se t eo ra t attn mary jo salins room pe-3p3 constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax lf you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations rulings agreements enclosure an examination of downpayment gift programs administered by non-profit organizations hud contract no c-opc-22550 m0001 date
